Citation Nr: 1616527	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial compensable disability rating, a disability rating in excess of 10 percent from October 29, 2009, and a disability rating in excess of 40 percent from February 28, 2013 for bilateral hearing loss disability.

2. Entitlement to a disability rating in excess of 10 percent for recurrent otitis media with history of ruptured tympanic membrane, right ear.


WITNESSES AT HEARING ON APPEAL

The Veteran and B.E.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served with the Washington Army National Guard from March 1954 to September 1955, and from May 1957 to February 1961, to include a period of active duty service from August 1957 to February 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2014, the Board remanded the Veteran's appeal for an increased disability rating for his bilateral hearing loss to afford the Veteran a hearing before the Board on that issue.

In September 2015, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

As will be discussed in more detail below, in an April 2015 rating decision, in response to a claim seeking an increased disability rating, the RO decreased the Veteran's rating for recurrent otitis media with history of ruptured tympanic membrane of the right ear to noncompensable, effective April 14, 2015.  In May 2015, the RO received the Veteran's timely notice of disagreement with that decision.  During the September 2015 hearing before the Board, the Veteran presented testimony contending he is entitled to an increased disability rating for his otitis media of the right ear and its associated symptoms.  As the Board finds the Veteran's timely notice of disagreement placed the Veteran's claim for an increased disability rating for the recurrent otitis media of the right ear in appellate status, the Board finds it has jurisdiction over this issue.

In the April 2015 rating decision, the RO also denied the Veteran's claims of entitlement to an increased disability rating for bilateral tinnitus, and entitlement to service connection for otitis media of the left ear.  In the Veteran's May 2015 notice of disagreement, the Veteran listed and discussed only recurrent otitis media of the right ear as the issue of disagreement.  Accordingly, the Board finds the Veteran did not appeal the other issues denied in the April 2014 rating decision and thus, those issues are not currently before the Board.

In a September 2015 written statement, the Veteran revoked his former representative.  In a March 2016 letter, the Board asked the Veteran to clarify who he wished to represent him on his appeal.  In March 2016, the Board received the Veteran's signed statement indicating he wishes to represent himself.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include an April 2014 Travel Board hearing transcript, a March 2015 audiogram, and treatment records from the Walla Walla VA Medical Center (VAMC) dated December 1998 to February 2015; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Hearing Loss

The Board regrets the additional delay, but for reasons explained immediately below, the Board finds that that further development is necessary, and the Veteran's claim must be remanded.

First, the Board finds the evidence of record indicates there are outstanding VA treatment records.  Treatment records from the Walla Walla VAMC indicate the Veteran underwent an audiometric evaluation in May 2014, however neither the audiogram nor full puretone threshold testing results are of record.  Further, it appears the Veteran underwent audiometric testing at the Seattle VAMC in August 2014 and March 2015, and treatment records indicate detailed puretone and word recognition data is available in the Computerized Patient Record System (CPRS); however, the Board does not have access to CPRS.  On remand, the AOJ should obtain all outstanding VA treatment records, to include full puretone threshold and word recognition testing results.

The evidence of record also indicates there may be outstanding private treatment records.  To support his claim for service connection, the Veteran submitted copies of private treatment records dated up to 1986.  However, in the October 1999 rating decision and February 2000 statement of the case, the RO indicated it had reviewed outpatient reports from ENT Associates in Yakima dated up to March 1999.  Further, the Veteran's VA treatment records indicate he has sought private treatment at times for his ears, though these records are not clear if such treatment related only to the Veteran's recurrent otitis media, or also to his bilateral hearing loss.  See, e.g., March 2015 Seattle VAMC otolaryngology progress note; August 2014 Seattle VAMC otolaryngology consultation note; see also November 2005 Yakima VA clinic telephone encounter note (Veteran states he will see an ENT physician in town regarding bleeding from his nose).  On remand, the AOJ should ask the Veteran to identify any relevant private treatment, and undertake appropriate development to obtain any outstanding private treatment records.

Finally, in March 2015, the Veteran was afforded a VA examination regarding his service-connected bilateral hearing loss disability with regard to a February 2015 claim for an increased disability rating for bilateral tinnitus.  Further, VA treatment records dated through July 2015 were associated with the evidentiary record.  The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015).  The Veteran has not waived AOJ consideration of the March 2015 examination report or the updated VA treatment records, and the AOJ has not issued a supplemental statement of the case with consideration of the newly received evidence.  On remand, the AOJ should issue a new supplemental statement of the case that considers all evidence received since the March 2013 statement of the case.

Otitis Media of the Right Ear

In an April 2014 decision, the Board denied the Veteran's appeal for an initial disability rating in excess of 10 percent for recurrent otitis media with a history of ruptured tympanic membrane of the right ear.  The Veteran did not appeal the Board's April 2014 decision.  As such, the April 2014 Board decision became final.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In February 2015, the RO received a statement from the Veteran which the RO construed as an informal claim, including a claim of entitlement to an increased disability rating for recurrent otitis media with history of ruptured tympanic membrane of the right ear.  See also March 2015 VCAA notice letter (stating the Veteran would be scheduled for an examination to determine his current level of disability).  In the April 2015 rating decision, the RO decreased the Veteran's disability rating for his recurrent otitis media of the right ear to noncompensable, effective April 14, 2015.  In May 2015, the RO received the Veteran's timely notice of disagreement, in which the Veteran contended his otitis media "warrants a higher rating of compensation...."  

During the September 2015 videoconference hearing, the Veteran presented testimony regarding his recurrent otitis media and its symptoms, and contended he is entitled to an increased disability rating as the condition is getting worse.  In a January 2016 rating decision, the RO restored the previously assigned 10 percent disability rating.  However, the Board finds that as the Veteran's February 2015 claim sought a disability rating in excess of 10 percent for his recurrent otitis media of the right ear, and the Veteran's September 2015 videoconference hearing testimony indicates the Veteran continues to disagree with the overall rating assigned for his otitis media of the right ear, and not just the April 2015 rating reduction, the Veteran has submitted a timely notice of disagreement with the overall rating for his disability.  However, it does not appear the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with the increased rating issue.  

Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify any private testing and/or treatment related to his bilateral hearing loss since February 1999, other than the March 2010 evaluation, which is of record.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from ENT Associates in Yakima dated after 1986.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records from the Seattle VAMC and the Walla Walla VAMC, to include full puretone threshold and/or word recognition testing results, to include from Walla Walla VAMC dated in May 2014, and from Seattle VAMC in August 2014 and March 2015.  All obtained records should be associated with the evidentiary record.

3. Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to a disability rating in excess of 10 percent for recurrent otitis media with history of ruptured tympanic membrane, right ear.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

4. After the above development has been completed, readjudicate the claim of entitlement to increased disability ratings for bilateral hearing loss disability.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, considering all the evidence of record since the March 2013 statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

